Opinion of the Court
Quinn, Chief Judge:
A special court-martial convicted the accused of three specifications of unauthorized absence and one specification alleging breach of restriction. The accused had a history of similar offenses in his current enlistment; all of them stemmed from marital difficulties and excessive drinking. The court-martial imposed a sentence which included a bad-conduct discharge, notwithstanding the accused had over ten years of Naval service and testified: “It’s the only thing I’ve done all my life — been at sea.”
From the staff legal officer’s post-trial review, it appears that during the accused’s current enlistment he had served in Vietnam and had been awarded the Vietnam Service Medal. This information was not presented to the court-martial. Had the court-martial known of it, a bad-conduct discharge might not have been approved. United States v Rowe, 18 USCMA 54, 39 CMR 54; United States v Pointer, 18 USCMA 587, 40 CMR 299.
The decision of the board of review as to the sentence is reversed. A rehearing thereof may be ordered.
Judge Ferguson concurs.